Citation Nr: 0212772	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  94-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1962 to March 1968.  He served in the National Guard 
from October 1978 to October 1988, and had active duty for 
training from June 16 - 30, 1984.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a April 
1994 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied service connection for diabetes mellitus and 
hypertension.  

This case was previously before the Board in June 1999, at 
which time it was remanded for additional development.  After 
readjudicating the claims on appeal, and with consideration 
given to the additional development, the RO issued a January 
2002 rating decision which continued, in pertinent part, the 
previous denial of service connection for hypertension.  That 
claim is now before the Board for further appellate 
consideration.

By the June 2002 rating decision, the RO granted service 
connection for diabetes mellitus, and rated it 20 percent 
disabling.  Thus, the issue of service connection for 
diabetes mellitus has been resolved and is not now before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In September 1994, the veteran appeared for a personal 
hearing before the RO in Philadelphia, Pennsylvania, and in 
August 1998 he appeared at a hearing before the undersigned.


FINDING OF FACT

Hypertension was not manifested in service or in the first 
postservice year; is not shown to have had its onset during a 
period of active duty for training; and there is no competent 
evidence of a nexus between the veteran's current 
hypertension and his active service or a service connected 
disability.  
CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it denied service connection for hypertension 
in April 1994, and has not reviewed the case specifically 
under the regulations implementing the VCAA.  Nevertheless, 
after reviewing the claims folder, the Board finds that, with 
regard to the issue at hand, there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  The claim has been considered on 
the merits.  In the April 1994 RO decision, in a statement of 
the case issued in July 1994, and in supplemental statements 
of the case issued in March and August 1995, July 1997, and 
June 2002, the veteran was given notice of the information 
and medical evidence necessary to substantiate the claim of 
entitlement to service connection for hypertension, and of 
what was of record.  

The RO has obtained the veteran's service medical records, 
all identified records of private medical care providers, and 
he has been accorded VA examinations.  There is no indication 
that there is any relevant evidence outstanding.  The Board 
finds that the RO has complied with the directives of the 
June 1999 remand.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In sum, development has been completed to the extent 
possible; VA duties to inform and assist are met; and the 
veteran is not prejudiced by the Board's review of the case 
based on the current record. 

Background

As noted above, service connection was established for 
diabetes mellitus by a June 2002 RO decision.  In the 
decision, it was noted that although the veteran's diabetes 
mellitus was not shown to have manifested during his active 
service, service connection for diabetes associated with 
herbicide exposure (the veteran having served in the Republic 
of Vietnam) was warranted on a presumptive basis under 
38 C.F.R. § 3.309(e).  Essentially, the veteran contends that 
service connection is warranted for hypertension because that 
disorder is either directly related to service, or is due to 
his service-connected diabetes mellitus.  

Service medical records include the May 1962 examination 
report on the veteran's enlistment onto active duty, showing 
that his blood pressure was 128/72, his sitting pulse was 98, 
and his pulse after exercise was 116.  Clinical evaluation of 
his heart and vascular system was normal.  On a March 1965 
report of medical history on his reenlistment, the veteran 
answered "no" when asked if he had high or low blood 
pressure.  On the corresponding reenlistment examination, the 
veteran's blood pressure was 110/68, and his sitting pulse 
was 80.  Clinical evaluation of his heart and vascular system 
was normal.  On a March 1968 report of medical history on his 
separation from service, the veteran's blood pressure was 
120/60, and his sitting pulse was 96.  Clinical evaluation of 
his heart and vascular system was normal.  The remainder of 
the service medical records are negative for diagnosis or 
treatment of hypertension.  

Postservice medical evidence includes an August 1968 VA 
examination showing that the veteran's blood pressure was 
120/76.  Examination of his cardiovascular system was normal.  

The veteran entered the National Guard in October 1978, and 
on examination that month, his blood pressure was 130/70, and 
his sitting pulse was 70.  On a May 1982 examination, his 
blood pressure was 120/82, his sitting pulse was 88, and his 
pulse after exercise was 96.  

A DD Form 2173 reveals that the veteran was on active duty 
for training from June 16 - 30, 1984.  Medical records show 
he was hospitalized from June 21 - 28, 1984, and diagnoses 
during the hospitalization included hypoglycemia, new onset; 
and diabetes mellitus, new onset.  The hospital records 
indicate that the veteran gave a history of diabetic symptoms 
prior to the beginning of his active duty for training.  
Clinical examination on June 20th showed that his blood 
pressure was 110/90, and the diagnosis was hypoglycemia.  
Examination on June 21st showed that his blood pressure was 
110/80, and his cardiovascular system was negative for 
hypertension.  A blood pressure reading on June 22nd was 
120/78.  

On periodical examination for his National Guard duty in 
December 1986, the veteran's blood pressure was 142/96.  The 
diagnosis included borderline hypertension.  On examination 
in October 1987, his blood pressure was 126/70; two readings 
in May 1992 were 150/94 and 152/94; in September 1992 his 
blood pressure was 110/80; and in July 1993 it had increased 
to 160/80.  Records furnished by the veteran's private 
physicians reveal treatment he received for diabetes and high 
blood pressure since 1987.

VA examinations in January and February 1994 reveal blood 
pressure readings of 130/80 and 140/80, and a pulse of 88.  
The diagnosis, in pertinent part, was high blood pressure 
"for many years" by history.  Thereafter, VA and private 
medical records reveal that he received continuous treatment 
for diabetes and hypertension.

At the September 1994 hearing before the RO, the veteran 
testified that he did not have diabetes before his active 
duty for training in June 1984.  He stated that he had 
elevated blood pressure readings during his June 1984 
hospitalization for diabetes.  He reported that "when the 
symptoms that I now know as being symptoms of diabetes first 
came on me . . . but not being aware of it myself, I didn't 
seek any treatment and I returned home . . . and the 
following weekend I went . . . for a weekend drill in 
preparation to go so summer camp at Fort Devens, 
Massachusetts.  During this time I was still experiencing 
[symptoms of diabetes]."  The event that apparently 
precipitated the June 1984 hospitalization was when he passed 
out while setting up a 200-bed field hospital in excessive 
heat.  The veteran testified that he was never treated for 
hypertension during his active duty in the 1960s, and it was 
not until after his hospitalization in June 1984 that 
problems with his blood pressure manifested.  

At the August 1998 hearing before the undersigned, the 
veteran stated that his hypertension was a precursor to his 
diabetes.  He testified that he was not aware he had diabetes 
or hypertension before he was hospitalized in June 1984, but 
when he was finally hospitalized, he was told by medical care 
personnel that he had high blood sugar and high blood 
pressure.  He reported that during his duty with the National 
Guard, he saw an physician and received treatment for 
diabetes or hypertension approximately once a month.  

In the June 1999 remand, the Board directed the RO to ensure 
that all service medical records have been obtained, to 
obtain pertinent VA outpatient medical records that remained 
outstanding, and to arrange for the veteran to be afforded a 
VA examination, in part to determine whether his hypertension 
had its onset during a period of active duty for training.  

On VA examination for diabetes in May 2000, the physician 
noted that he had reviewed the entire claims folder.  It was 
reported that the veteran's diabetes "first came to light 
officially when he was hospitalized in June 1984 . . . ."  
In addition to his current insulin treatment for diabetes, 
the veteran was on "anti-hyperintensives."  Examination 
revealed his blood pressure while sitting was 120/80 on both 
sides.  His resting pulse rate was 92.  The diagnosis, in 
pertinent part, was treated high blood pressure.  The 
physician reported that:

By his own testimony before 
[a]djudication, [the veteran] admits that 
he was symptomatic for diabetes for at 
least the two weeks before going on 
active duty for training in June, 1984 . 
. . .  During the hospitalization at the 
post hospital . . . the blood pressures 
are all normal.  The [veteran's] diabetes 
did not have its onset during the period 
of active duty for training [in June 
1984], and during that period of active 
duty for training, the blood pressures 
are recorded as normal so that it cannot 
be said that any high blood pressure 
which the [veteran] may [currently] have 
had its onset during that same period of 
active duty for training.  

On VA examination in April 2002, it was noted that the 
veteran continued on medications for high blood pressure.  
His blood pressure was 120/80 on both sides while sitting, 
times two, for a total of four blood pressure readings.  His 
resting pulse rate was 104.  The diagnosis, in pertinent 
part, was high blood pressure, treated.  In a addendum to the 
April 2002 examination report, the VA physician stated that 
"there is no relationship between diabetes mellitus and 
hypertension in this veteran as there was simultaneous onset 
of both as well as the absence of kidney disease."  

Pursuant to the remand directives, the RO obtained VA 
outpatient records dated from January 1994 to May 2002, 
showing that the veteran was treated for numerous medical 
problems during that period, including hypertension and 
diabetes mellitus.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (including active duty for training 
(ACDUTRA)).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.6, 
3.303, 3.304.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
hypertension, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 
C.F.R. § 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

Regarding a claim of service connection for hypertension 
based on the veteran's active duty in the 1960s, either on a 
direct basis or on a presumptive basis, it is clear from the 
record that service connection is not warranted inasmuch as 
hypertension was not manifested in service or in the first 
postservice year, and there is no competent (medical) 
evidence relating hypertension to service.  In fact, the only 
competent evidence specifically on that point, the opinion of 
the VA examiner, is to the effect that the veteran's 
hypertension is not related to his service.  

Regarding the veteran's June 1984 period of active duty for 
training, the record is clear that a diagnosis of diabetes 
was initially established at that time.  However, 
hypertension was not clinically manifested until December 
1986, when a diagnosis of "borderline hypertension" is 
shown.  Furthermore, in 2002, a VA physician expressly opined 
that the veteran's hypertension did not have its onset during 
the veteran's ACDUTRA.  There is no competent (medical) 
opinion to the contrary.

As to secondary service connection under 38 C.F.R. § 3.310, 
the only competent evidence in the matter of a relationship 
between the veteran's hypertension and his service connected 
diabetes is the opinion of the VA examiner (who explains the 
rationale) to the effect that they are not related.  

The veteran's own statements regarding a nexus between any 
in-service incident or injury and his current hypertension, 
and regarding secondary service connection under 38 C.F.R. 
§ 3.310, cannot by themselves establish the nexus between his 
current hypertension and his military service.  He is a 
layperson and, as such, is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education 
(such as medical nexus).  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In the absence of any competent evidence that the veteran's 
current hypertension is causally related to his military 
service or to a service connected disability, service 
connection for hypertension is not warranted.  See Hickson, 
12 Vet. App. at 253.  The doctrine of resolving reasonable 
doubt in the veteran's favor is not applicable in this case 
as the preponderance of the evidence is against his claim.


ORDER

Service connection for hypertension is denied.



		
	GEORGE R. SENYK  
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

